FILED
                              NOT FOR PUBLICATION                           JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RUBEN GUADALUPE RODRIGUEZ                        No. 09-73283
CASTELAN; MARIA DE LOURDES
RAMIREZ RUIZ,                                    Agency Nos. A075-690-467
                                                             A075-695-977
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ruben Guadalupe Rodriguez Castelan and Maria De Lourdes Ramirez Ruiz,

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004),

and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen based on ineffective assistance of counsel because petitioners failed to

demonstrate plausible grounds for relief. See Ray v. Gonzales, 439 F.3d 582, 587

(9th Cir. 2006) (where petitioner is deprived of the opportunity to present his claim

due to counsel’s error, he has been denied due process if he can demonstrate

“plausible grounds for relief” on his underlying claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73283